Citation Nr: 9902143	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a gunshot wound to the head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from December 
1944 to February 3, 1946, and Regular Philippine Army service 
from February 4, 1946, to February 9, 1946. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the July 1992 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for residuals of a gunshot wound to the 
head.  


FINDINGS OF FACT

1.  By unappealed rating decision dated in February 1957, the 
RO denied entitlement to service connection for a gunshot 
wound to the head.  The appellant was informed of this 
determination by letter dated in February 1957.

2.  In a May 1987 letter to the appellant, the RO determined 
that new and material evidence had not been received to 
reopen the claim for service connection for residuals of a 
gunshot wound to the head.  The appellant did not appeal this 
determination.  

3.  Evidence received since the ROs unappealed May 1987 
determination is essentially cumulative of evidence already 
of record and does not bear directly and substantially upon 
the specific matters under consideration.


CONCLUSIONS OF LAW

1.  The ROs May 1987 determination which determined that new 
and material evidence had not been received to reopen the 
claim for service connection for residuals of a gunshot wound 
to the head is final.  38 U.S.C.A. §§ 5108, 7105 (formerly 
38 U.S.C.A. § 4005)(West 1991); 38 C.F.R. §§ 3.104, 20.1100 
(1998).

2.  New and material evidence has not been received to 
warrant reopening of the claim for service connection for 
residuals of a gunshot wound to the head.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1946 Affidavit for Philippine Army Personnel shows 
that the appellant reported that he incurred a gunshot wound 
to the right rear of his head, behind the right ear, and was 
hospitalized from March 9-13, 1942.  He reported that he was 
in the 31st Field Artillery at that time and that he was shot 
at Pilar-BagacGad and treated by a major at a clearing 
station in Bataan.  He also reported that he served in 
Battery D, 31st Field Artillery, 31st Division in the 
field from December 1941 to March 8, 1942; that he was 
wounded and hospitalized from March 9, to March 13, 1942; and 
that he was in Battery D, 31st Field Artillery, 31st Division 
in the field from Mach 14, to April 9, 1942.  The 
February 1946 discharge examination report includes no 
evidence of residuals of a gunshot wound to the head.  

In his October 1956 claim, the appellant asserted that he had 
active service from December 1941 to February 1946 and that 
he incurred a gunshot wound to the right parital on March 
9, 1942.  

In a statement received in November 1956, [redacted]
reported that he was the Battery Commander of D Battery, 31st 
Field Artillery, 31st Division, of the United States Armed 
Forces of the Far East (USAFFE) from December 8, 1941, to 
April 9, 1942.  [redacted] stated that the appellant was 
under his command from December 1941 to April 1942; that, on 
or about March 9, 1942, the appellant was reported wounded at 
the right parietal; that [redacted] personally attended the 
appellant to see that proper care and aid was given; and that 
the appellant was brought to the clearing station at Trail 
#2 for proper treatment the next morning.  

November 1956 and January 1957 VA Forms 3101, Request for 
Army Information, show that there was no record of a loyalty 
status board proceeding regarding the appellant at AFP.  
These documents also show that [redacted] was a member of 
the Philippine Army ordered into the service of the Armed 
Forces of the United States in September 1941 and that he was 
with Battery C, 31st Field Artillery, 31st Division in Bataan 
from December 1941 to April 1942.  

In an ARCEN Form 632, Additional Information, the service 
department verified that the beginning date of the 
appellants service in the Armed Forces of the United States 
was December 26, 1944, and that the date of separation from 
service in the Armed Forces of the United States was February 
9, 1946.  This form shows that he was honorably discharged 
and that he had recognized guerilla service from December 26, 
1944, to February 3, 1946, and Regular Philippine Army 
service from February 4, 1946, to February 9, 1946.  

By rating decision dated in February 1957, the RO denied 
entitlement to service connection for a gunshot wound to the 
head.  The RO noted that a statement from [redacted] and the 
February 1946 processing affidavit reported that a gunshot 
wound to the head was incurred on Mach 9, 1942; that the 
February 1946 discharge examination report showed no 
pertinent disorder; and that the alleged gunshot wound to the 
head was incurred prior to the appellants service.  
Therefore, the RO concluded that the gunshot wound to the 
head was not incurred in or aggravated by the appellants 
service.  The appellant was informed of this decision in 
February 1957 and he did not appeal.  

In February 1987, the RO received an affidavit signed by [redacted]
[redacted] which was dated in February 1946.  [redacted] reported 
that he was the First Sergeant of Battery D, 31st Field 
Artillery, 31st Division; that the appellant was in Battery 
D, 31st Field Artillery, 31st Division; and that the 
appellant received a wound in an engagement with the enemy 
when we were in the OPLR.  

In February 1987, the appellant again submitted a copy of 
[redacted] October 1956 statement and a copy of his 
February 1946 Affidavit for Philippine Army Personnel.  He 
also submitted Philippine Army certificate of honorable 
discharge and enlistment record which show that the appellant 
had a previous enlistment in the Philippine Army in April 
1941 (town months).  In the section for wounds received in 
service it stated OPLR (PILAR-BAGAC ROAD) MARCH 9, 1942.  
It was noted that his physical condition at discharge was 
sound; that his other military service included USAFFE 
(RESERVIST); that service had been continuous since 
December 15, 1941; that he received the Unit Citation Badge 
and the Asiatic-Pacific Campaign Ribbon; that he participated 
in the Battle of Bataan, Northern Luzon Operation, Cervantes 
Operation and Gabu Campaigns.  He was honorably discharged in 
February 1946.  

By letter dated in May 1987, the RO informed the appellant 
that a favorable reconsideration of his claim was not 
warranted because the evidence that he submitted was not new 
and material as it was merely repetitive and cumulative in 
nature.  The RO stated that the evidence was substantially 
the same as that previously considered in the determination 
of your entitlement.  The appellant did not appeal this 
determination.  

In April and August 1992, the appellant submitted records 
from the Veterans Memorial Medical Center and the Veterans 
Memorial Hospital dated from August 1976 to October 1991; a 
January 1981 statement from V. Garayblas-Monzon, M.D.; and 
October 1980 records from Dr. Garayblas-Monzon and the 
Philippine Heart Center for Asia, all of which show that he 
was treated for unrelated disorders.  

In an affidavit received in August 1992, [redacted]
reported that he served in the D Battery, 31st Field 
Artillery, 31st Division, from December 1941 to September 
1945 and that the appellant was his squad leader from 
December 1941 to April 1942.  [redacted] stated that, 
during an engagement with the enemy on March 9, 1942, the 
appellant was wounded on the right side of his head.  [redacted]
[redacted] reported that he was next to the appellant when he 
was wounded; and that the appellant was evacuated and given 
first aid.  

In an affidavit also received in August 1992, [redacted], 
reported that that he served in D Battery, 31st FA, 31st 
Division, from December 1941 to September 1945 and that he 
knew the appellant as they were both in the same forces from 
December 1941 to April 1942.  [redacted] stated 
that, on March 9, 1942, the appellant incurred a head wound 
during an enemy attack; that [redacted]s squad was next 
to the appellants squad; that [redacted] was one of 
the first men to come to the appellants aid; and that the 
appellant was evacuated to Battery CP where he was given 
first aid.  

At the August 1993 personal hearing conducted by a hearing 
officer at the RO, the appellant testified that his 
recognized service began in December 1941 when he was 
inducted into the USAFFE.  Hearing Transcript (Tr.) at 2.  He 
reported that he was hit on the right parietal region of his 
head on March 9, 1942.  Tr. at 5, 6.  He stated that he was 
brought to a clearing station the morning after he was hit in 
the head; that he stayed there about four to five days; that 
after about four or five days all of us who were able to 
walk were told to go back to the line because there was a 
war going on; that he returned to his unit; and that he could 
not get his medical records at that time because there was a 
war going on.  Tr. at 5-7.  He asserted that he provided an 
affidavit for a fellow serviceman who was wounded in 
February, prior to the appellants injury; that the appellant 
reported that he had witnessed the other man get wounded in 
action; that the other servicemans claim was granted; that 
the VA would not have granted the other veterans claim if 
the appellant was not in the service; and that this shows 
that he was in the service during that period of time.  Tr. 
at 7.  He argued that several fellow servicemen had reported 
that he served with them and that he was wounded in action on 
March 9, 1942.  Tr. at 7.  

The hearing officer noted that he had obtained the claims 
file of the other serviceman that the appellant had provided 
an affidavit for, that the record showed that the appellant 
had provided a statement on this mans behalf, and that the 
service department noted in that case that the appellant had 
not submitted sufficient evidence of membership with the 
Philippine Army although he alleged that he was inducted into 
the Armed Forces of the United States in December 1941.  Tr. 
at 8, 9.  The hearing officer noted that the other veteran 
was granted benefits based on the certification of a third 
veteran who had verified service at that time.  Id.  The 
appellant argued that [redacted] service had been verified, 
that [redacted] was his battery commander, and that [redacted]
[redacted] had certified that the appellant served under him and 
was wounded in action.  Tr. at 9-10.  He asserted that he was 
not examined prior to discharge and that is why all the 
findings on the separation examination report were normal.  
Tr. at 12.  

In an August 1993 decision, the RO hearing officer determined 
that new and material evidence had been submitted to reopen 
the claim for service connection for residuals of a gunshot 
wound to the head.  The hearing officer concluded that a de 
novo review of the record did not permit a grant of the 
benefit sought.  The appellant was informed of this decision 
by letter dated in December 1993.  

In March 1995, the appellant submitted an August 1983 
certification from the Armed Forces of the Philippines which 
shows that he had service in the Philippine Army from 
December 1941 to February 1946, that he was honorably 
discharged, and that he was paid from December 1941 to April 
1942 and from March 1943 to February 1946.  

In January 1998, the Board remanded this matter to the RO for 
further development, to include obtaining additional 
verification of the appellants alleged USAFFE service from 
December 1941 and verification of all recognized service from 
ARPERCEN.  The Board also stated that, if it was determined 
that the appellant did have recognized service at the time of 
the claimed gunshot wound, the RO should consider 38 U.S.C.A. 
§ 1154 (West 1991).  

In February 1998, the RO submitted a VA Form 21-3101, Request 
for Information, to ARPERCEN.  The RO requested re-
verification as to whether the appellant had recognized 
service prior to December 1944.  In March 1998, ARPERCEN 
replied that no change was warranted in the prior January 
1957 determination.  

Pertinent Law and Regulations

Initially, the Board notes that the RO has adequately 
assisted the appellant in the development of his claim and 
that the appellant has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1998), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1996).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see also Collette v. Brown, 82 F.3d 389 
(1996).

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the United States Court 
of Veterans Appeals (Court) held that not every piece of new 
evidence is material, but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veterans injury or disability, 
even where it will not eventually alter a rating decision.  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A two-step analysis must be performed when an appellant seeks 
to reopen a previously denied claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether the evidence is new and material, and if it is, the 
case must be reopened and evaluated on the merits taking into 
consideration all the evidence, old and new.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174(1991); Reyes v. Brown, 7 Vet. 
App. 113 (1994); Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

Analysis

Entitlement to service connection for residuals of a gunshot 
wound to the head was originally denied by the ROs 
unappealed February 1957 rating decision.  The RO determined 
that, as the evidence showed that the alleged gunshot wound 
to the head was incurred on March 9, 1942, as the appellants 
verified service in the United States Armed Forces began in 
December 1944, and as the February 1946 discharge examination 
included no evidence of residuals of a gunshot wound to the 
head, the gunshot wound to his head had not been incurred in 
or aggravated by service in the United States Armed Forces.  
The appellant was informed of this decision in February 1957. 

In a May 1987 letter, the RO determined that a favorable 
reconsideration of the appellants claim was not warranted 
because the evidence that had been submitted since the last 
final decision was not new and material as it was merely 
repetitive and cumulative in nature.  The RO stated that the 
evidence was substantially the same as that previously 
considered.  The appellant did not appeal this 
determination.

Because the appellant did not file a timely appeal from the 
February 1957 rating decision or the May 1987 determination, 
these determinations became final and are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  Therefore, in order to reopen his 
claim for entitlement to service connection for residuals of 
a gunshot wound to the head, the appellant must present new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board will consider whether the evidence 
received since the May 1987 determination which found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of a gunshot 
wound to the head, is new and material to reopen this claim.  

The evidence submitted since the ROs May 1987 determination 
regarding service connection for residuals of a gunshot wound 
to the head, is primarily new in that it has not been 
previously considered in connection with this claim.  
However, it is not material.  

The new evidence includes records from the Veterans Memorial 
Medical Center and the Veterans Memorial Hospital dated from 
August 1976 to October 1991, a January 1981 statement from V. 
Garayblas-Monzon, M.D., and October 1980 records from Dr. 
Garayblas-Monzon and the Philippine Heart Center for Asia, 
all of which address unrelated disorders and are therefore 
not material to the issue at hand. 

The relevant additional evidence also includes affidavits 
received in August 1992 from [redacted] and [redacted], 
in which they report that they served with the appellant 
in the D Battery, 31st Field Artillery, 31st Division from 
December 1941 to April 1942 and that they saw that the 
appellant was wounded in the head during an enemy attack on 
March 9, 1942; an August 1983 certification from the Armed 
Forces of the Philippines which shows that he had honorable 
service in the Philippine Army from December 1941 to February 
1946 and was paid from December 1941 to April 1942 and from 
March 1943 to February 1946; March 1998 certification from 
ARPERCEN that no change was warranted in the prior January 
1957 determination of service which showed that the appellant 
had recognized guerrilla service from December 1944 to 
February 3, 1946, and Regular Philippine Army service from 
February 4, 1946, to February 9, 1946.

Finally, the new evidence includes the appellants August 
1993 hearing testimony in which he testified that his 
recognized service began in December 1941 when he was 
inducted into the USAFFE; that he incurred a gunshot wound to 
the right parietal region of his head on March 9, 1942; that 
fellow servicemen had reported that the appellant served with 
them and that the appellant was wounded in action on March 9, 
1942; that [redacted] service had been verified, that [redacted]
[redacted] was his battery commander, and that [redacted] had 
certified that the appellant served under him and was wounded 
in action; and that he was not examined prior to discharge 
which is why all the findings on the separation examination 
report were normal.  Tr. at 2-12.  He also reported that, 
after incurring his head injury, he was at a clearing station 
for four to five days and then returned to his unit and that 
he did not get the treatment records at that time because 
there was a war going on.  Tr. at 5-7.  

The appellant also asserted that he had provided an affidavit 
for a fellow serviceman who was wounded prior to the 
appellants injury in which the appellant reported that he 
had witnessed the other man get wounded in action; that the 
other veterans claim was granted; that the VA would not have 
granted the other veterans claim if the appellant did not 
have verified service at that time; and that this shows that 
he was in the service during that time period.  Tr. at 7.  
The hearing officer noted that the claims file of the other 
veteran that the appellant referred to showed that the 
appellant had provided a statement on his behalf and that the 
service department reported in that case that the appellant 
had not submitted sufficient evidence of membership with the 
Philippine Army although he alleged that he was inducted into 
the Armed Forces of the United States in December 1941.  Tr. 
at 8, 9.  The hearing officer noted that the other veteran 
was granted benefits based on the certification of a third 
veteran who had verified service during the relevant time 
period.  Id. 

In his December 1994 notice of disagreement and March 1995 
substantive appeal, the appellant asserted that during the 
war military and clinical records were burned or otherwise 
destroyed so that these records would not fall into the 
enemys hands and that he had to destroy everything that 
would identify him as a military man because he escaped the 
death march.  He contended that the discharge physicians 
had had little time to conduct a thorough examination, that 
the doctors were more concerned with the seriously injured, 
and that he had been so eager to return home that he failed 
to mention his gunshot wound to the head to the military 
doctors.  He argued that a fellow serviceman was granted 
benefits without medical records and based on certification 
from Mr. [redacted] and therefore, as he had submitted a 
statement from [redacted] which showed that he had incurred 
a gunshot wound to the head in service, he should be granted 
service connection for residuals of a gunshot wound to the 
head.  

The Board notes that with regard to Philippine service, 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  38 C.F.R. §§ 3.8 and 3.9 (1998).  Moreover, the 
Court has held that a service department determination as to 
an individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992). 

In the final February 1957 and May 1987 determinations, the 
RO noted that the service department determined that the 
appellants recognized service began after the alleged 
gunshot wound to the head and that the discharge examination 
report included no evidence whatsoever of residuals of a 
gunshot wound to the head.  Based on these facts, the RO 
concluded that residuals of a gunshot wound to the head had 
not been incurred or aggravated during the appellants 
recognized service. 

The new evidence submitted since May 1987 merely shows that 
the appellant allegedly incurred a gunshot wound to the head 
on March 9, 1942, and was treated for that injury; that other 
servicemen, some of whom have verified service on March 9, 
1942, assert that the appellant had service in the Armed 
Forces of the United States from December 1941 to April 1942 
and incurred a gunshot wound to the head on Mach 9, 1942; and 
that the Armed Forces of the Philippines reported that he 
served honorably in the Philippine Army from December 1941 to 
February 1946.  The Board notes that, in the final February 
1957 and May 1987 determinations, the RO already considered 
evidence submitted by the appellant that shows that he 
incurred a gunshot wound to his head on March 9, 1942, to 
include statements from [redacted] and [redacted] in which 
they asserted that the appellant had service from December 
1941 to April 1942 and incurred a gunshot wound to the head 
on March 9, 1942, and service records from the Philippine 
Army which showed that he had continuous service from 
December 1941 to February 1946.  Therefore, the new evidence 
is essentially cumulative.  

The new March 1998 certification by the service department 
regarding the appellants recognized service states that no 
change in the January 1957 determination of service was 
warranted.  In January 1957, the service department reported 
that the appellant had recognized guerilla service from 
December 1944 to February 3, 1946 and regular Philippine Army 
service from February 4, 1946, to February 9, 1946.  As noted 
above a service department determination as to an 
individual's service shall be binding on the VA.  See Duro.  

Therefore, the alleged March 9, 1942, gunshot wound to the 
head was incurred prior to recognized service which began in 
December 1944.  Absent a change in the service departments 
determination, no evidence submitted by the appellant, other 
servicemen with verified service, or the Philippine Army 
could not possibly establish that the March 9, 1942, gunshot 
wound to the head was incurred during active service in the 
Armed Forces of the United States.  

Therefore, the new evidence does not in any way show that the 
appellant incurred the gunshot wound to his head during 
verified service with the United States Armed Forces and the 
evidence continues to show that the appellant incurred the 
gunshot wound to his head before his verified service in the 
United States Armed Forces.  Additionally, the appellant has 
not asserted, and the new evidence does not show, that any 
residuals of a gunshot wound to the head incurred prior to 
recognized service were aggravated during verified active 
service in the Armed Forces of the United States.  

Based on the aforementioned, the Board finds that the 
additional evidence received since the ROs May 1987 
determination is essentially cumulative of evidence already 
considered and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the new evidence is not sufficient to reopen the 
claim for service connection for residuals of a gunshot wound 
to the head.  

In the July 1998 supplemental statement of the case, the RO 
concluded that new and material evidence had not been 
received to reopen a claim for service connection for a 
nervous disorder because the newly submitted evidence did not 
present a reasonable possibility of changing the outcome, 
relying on the interpretation by the Court of 38 C.F.R. 
§ 3.156(a) (1998).  That interpretation of 38 C.F.R. 
§ 3.156(a) was recently overruled by the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  However, it is noted that the August 
1993 hearing officer decision and the January 1995 statement 
of the case reopened the claim and reviewed the evidence de 
novo.  The only additional new evidence submitted after the 
January 1995 statement of the case consists of a Philippine 
Army document which shows that the appellant had service in 
the Philippine Army from December 1941 to February 1946 and 
the March 1998 service department re-verification of the 
appellants service.  As the record prior to the ROs May 
1987 final determination included Philippine Army 
verification of the appellants continuous service in the 
Philippine Army from December 1941 to February 1946 and the 
service department verification of service, the Board notes 
that the only evidence received since the January 1995 
statement of the case is essentially duplicative of evidence 
of record prior to ROs last final determination on the issue 
at hand.  Therefore, the Board finds that the appellant has 
not been prejudiced by the standard used in the July 1998 
supplemental statement of the case and that a remand is not 
necessary for application of section 3.156(a) as set forth in 
Hodge.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Pylman 
v. West, No. 95-820 (U.S. Vet. App. Nov. 24, 1998); Henderson 
v. West, 12 Vet. App. 11 (1998).  


ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a gunshot wound to the head has 
not been received and the application to reopen the claim is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
